Citation Nr: 0639023	
Decision Date: 12/14/06    Archive Date: 01/04/07

DOCKET NO.  03-05 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a compensable disability rating for a ganglion 
cyst of the left wrist.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to May 
1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburg, Pennsylvania.  

The veteran presented testimony at a hearing before a 
Decision Review Officer at the RO in Cleveland, Ohio in July 
2003.  A transcript of the hearing is associated with the 
veteran's claims folder.  

The veteran's appeal was previously before the Board in 
February 2005, at which time the Board remanded the case so 
that the veteran could be scheduled for a videoconference 
hearing before a Veterans Law Judge.  The record reflects 
that in October 2005, the veteran withdrew his request for a 
video conference hearing.  The veteran has not requested that 
the hearing be rescheduled.  Therefore, his request for a 
hearing is considered withdrawn.  See 38 C.F.R. § 20.702 (e) 
(2006).

While the case was in remand status, jurisdiction over the 
claims folders was transferred to the RO in Philadelphia, 
Pennsylvania.  In addition, the veteran's appeal for service 
connection for left knee disability was resolved by an April 
2004 decision granting this benefit.  


FINDING5003, OF FACT

The veteran's ganglion cyst of the left wrist is not 
manifested by limitation of dorsiflexion to less than 15 
degrees, limitation of plantar flexion in line of the 
forearm, painful or tender scarring, or poorly nourished 
scarring with repeated ulceration.




CONCLUSION OF LAW

The criteria for a compensable rating for a ganglion cyst of 
the left wrist have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.118, Diagnostic Codes 7803-7805 (2002); 
38 C.F.R. §§ 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5003, 5024 (2006); 38 C.F.R. § 4.118, Diagnostic Codes 
7801-7805 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2004), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the veteran provide any 
evidence in the claimant's possession that pertains to the 
claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, No. 19 Vet. App. 473 (2006).

In the present case, the veteran was not provided compliant 
notice prior to the initial adjudication of his claim.  He 
was provided with the notice required by the VCAA, by letter 
mailed in April 2006, and notice with respect to the 
effective-date element of the claim by the supplemental 
statement of the case issued in April 2006.  Although the 
veteran was not specifically informed that he should submit 
any pertinent evidence in his possession, he was informed of 
the evidence that would be pertinent and that he should 
submit such evidence or provide the RO with the information 
and any authorization necessary for the RO to obtain the 
evidence on his behalf.  Therefore, the Board believes that 
he was on notice of the fact that he should submit any 
pertinent evidence in his possession.  

The Board notes that, even though the letter requested a 
response within 60 days, it also expressly notified the 
veteran that he had one year to submit the requested 
information and/or evidence, in compliance with 38 U.S.C.A. § 
5103(b) [evidence must be received by the Secretary within 
one year from the date notice is sent].

The Board also notes that all service medical records and 
pertinent VA medical records have been obtained.  In 
addition, the veteran has been afforded appropriate VA 
examinations.  Neither the veteran nor his representative has 
identified any outstanding evidence, to include medical 
records, which could be obtained to substantiate the claim.  
The Board is also unaware of any such outstanding evidence.

Following the completion of all indicated development of the 
record, the originating agency readjudicated the veteran's 
claim.  There is no indication in the record or reason to 
believe that the ultimate decision of the originating agency 
would have been different had complete VCAA notice been 
provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non prejudicial to 
the veteran.

Accordingly, the Board will address the merits of the claim.

Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2006) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  The Board has found nothing in 
the historical record which would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to this disability, except as noted 
below.  In this regard the Board notes that where entitlement 
to compensation has already been established and an increase 
in the disability is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

By rating decision in July 1971, the RO awarded the veteran 
service connection for a "wen" or ganglion cyst of the left 
wrist.  The RO assigned a noncompensable rating, effective 
May 14, 1971.  

Based on the results of a July 1971 examination, by rating 
decision in September 1971, the RO granted the veteran an 
increase in the evaluation for his service-connected ganglion 
cyst of the left wrist to 10 percent, effective July 12, 
1971.  

The veteran underwent excision of the ganglion cyst while 
hospitalized in July 1971 and was granted a temporary total 
rating for convalescence from November 3, 1971, through 
January 1972.  The veteran was afforded a VA examination in 
April 1986, which disclosed that the only residual of the 
ganglion cyst removal was a non-tender scar.  By rating 
decision in June 1986, the RO found that the veteran's left 
wrist disability was no longer sufficiently severe to warrant 
a compensable evaluation and reduced his disability rating to 
noncompensable, effective September 1, 1986.  

The veteran's current claim for a compensable rating was 
received in March 2001.

In July 2001, in response to his claim, he was afforded a VA 
examination to determine the level of severity of his left 
wrist disability.

The examiner noted that the veteran is right hand dominant 
and that he was status post, ganglion cyst removal of the 
left wrist.  The examiner also noted the veteran's complaint 
of weakness in the left wrist, which was evident whenever he 
attempted to lift more than 25 pounds.  The veteran also 
reported that he occasionally had to use a cane on his left 
side secondary to bilateral knee problems which caused him to 
have weight-bearing on the left wrist and hand.  The veteran 
also reported that the ganglion cyst had returned.

On physical examination of the left wrist, the veteran 
demonstrated full flexion and extension.  The examiner also 
noted that there was a well-healed incision overlying the 
anterior portion of the wrist that was approximately .5 
inches in length.  The incision was slightly widened but 
there was no fixation to the underlying tissue, tenderness to 
palpation, or overt loss of tissue noted.  The examiner also 
noted that hand grasp and all thumb to finger opposition were 
symmetrical bilaterally and the veteran was able to 
demonstrate rapid alternating movements for coordination 
testing.  In addition, there was no pain with palpation of 
the previous operative site.  Finally, the examiner noted 
that the veteran identified a minimally palpable, less than 
pea-sized area of induration, lateral to the scar.  However, 
there was no apparent pain in the area and the examiner 
indicated that it was too small to quantify or qualify.  The 
examiner diagnosed the veteran with a radiographically normal 
left wrist.  Furthermore, X-ray results from July 2001 showed 
that the bony structures and joint spaces of the veteran's 
left wrist were normally maintained and there was no evidence 
of fracture, dislocation or arthritis, and no lytic lesion 
was seen.  The impression was that of a normal left wrist.

In the February 2002 rating decision on appeal, the RO 
continued the noncompensable evaluation for the veteran's 
service-connected ganglion cyst of the left wrist.  In 
September 2002, the veteran filed a notice of disagreement 
with the RO's February 2002 decision, contending that the 
ganglion cyst which was removed from his left wrist was 
growing back and that treatment records from the University 
Drive VA Medical Center would explain his contention. 

In January 2003, the veteran filed a VA Form 9, Substantive 
Appeal to this Board, stating only that the Board needed to 
see his left wrist.

In July 2003, the veteran presented testimony at a hearing 
before a Decision Review Officer at the Cleveland Ohio 
Regional Office.  During the hearing, the veteran testified 
that the lump or growth in his left wrist had come back.  He 
claimed that the lump was mobile, in that it moved back and 
forth, but that it was not worse than before he had it 
surgically removed in the past.  The veteran also testified 
that due to the lump in his wrist, he did not have full grip 
strength and on one occasion, he experienced losing his grip 
when picking up his granddaughter.  The veteran also claimed 
that when he would visit his primary care physician in the 
orthopedics department, he would also complain about his left 
wrist.  The veteran alleged that the orthopedic physicians 
informed him that the lump in his wrist was not big enough 
for them to operate and that doing so would cause more damage 
and therefore, they should wait until the lump was bigger 
before operating.  The veteran also alleged that the he was 
diagnosed with arthritis in his left wrist and that he 
underwent physical therapy for his left wrist condition.

In May 2004, the veteran's representative submitted a 
statement, requesting that the veteran be afforded a more 
current VA examination to determine the then current level of 
severity of his service-connected left wrist disability.

The veteran was afforded another VA examination in February 
2006.  The examiner noted in his report that the veteran had 
not had any treatment for his left wrist since his last VA 
examination in July 2001.  The examiner also noted that the 
veteran reported that he was informed that the ganglion cyst 
in his left wrist was too small at that time for any type of 
surgery to be performed.  He also noted that the veteran had 
had the ganglion cyst removed in the past and that the 
veteran was right hand dominant.

The veteran complained of pain, numbness and tingling at the 
site where the cyst had returned and he stated that the 
numbness and tingling would come and go when he gripped an 
object or lifted 50 pounds or more.  The veteran also 
reported that the pain in his wrist would come and go at a 
level 5 with no specific precipitating or aggravating 
factors.  In addition, the veteran reported that he 
experienced numbness or tingling on the dorsal surface of the 
hand.  The veteran also complained of flare-ups of pain to a 
level 5 once a month that would last no longer than 20 
minutes and flare-ups of numbness and tingling once every 6 
weeks that would also last no longer than 20 minutes.  The 
veteran reported taking Ibuprofen which reduced his pain, 
numbness and tingling down to a level of 0.  Furthermore, the 
veteran reported that during flare-ups, he was able to 
continue with his activities.  The veteran denied any 
redness, tenderness, stiffness or locking of the left wrist 
and reported that he did not know if he had excessive warmth 
in the left wrist.  The veteran reported one episode of 
instability which occurred when his wrist gave out while 
trying to lift his granddaughter with one hand two or three 
years prior to the examination.  The veteran also reported 
that the pain, numbness and tingling in his left wrist were 
not interfering with activities such as bathing, dressing, 
grooming, other home activities or his job.  He also reported 
that he did not engage in any hobbies or sports.

On physical examination, the veteran was shown to have a 1.7 
centimeter long by .25 centimeter wide surgical incision from 
the previous excision of the ganglion cyst of the left wrist.  
He also had a 3 to 4 millimeter small, soft, mobile cyst on 
the dorsal surface of the left wrist.  There was no redness, 
warmth or effusion.  There was also no evidence of pain with 
palpation.  Sensation was intact to monofilament and 
vibration and strength was 5/5 in the left wrist and hand.  
The veteran was also able to make a fist with all fingers 
touching the palmar crease.  The veteran demonstrated 
dorsiflexion to 70 degrees, palmar flexion to 80 degrees, 
radial deviation to 20 degrees and ulnar deviation to 45 
degrees.  The veteran had no pain with initial range of 
motion and no pain following repetitive range of motion.  He 
also had no increased weakness, decreased endurance or 
incoordination following repetitive range of motion and no 
change in degrees of range of motion following repetitive 
range of motion.  

X-ray results for the veteran's left wrist revealed no 
evidence of acute fracture or dislocation and the 
unremarkable soft tissues and the examiner diagnosed the 
veteran with a ganglion of the left wrist with residual pain, 
numbness and tingling.

General Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Rating Schedule.  Assigned ratings are 
based, as far as practicable, upon the average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.1, 4.10 (2006).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2006).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.


Analysis

The RO has rated the veteran's ganglion cyst of the left 
wrist under Diagnostic Code 5024, which provides that 
tenosynovitis will be rated on limitation of motion of the 
affected parts, as arthritis, degenerative.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5024 (2005).  

Degenerative arthritis is evaluated under Diagnostic Code 
5003, which provides that degenerative arthritis established 
by X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic code(s) for the 
specific joint or joints involved.  When, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensably disabling under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation is 
assigned where X-ray evidence shows involvement of 2 or more 
major joints or 2 or more minor joint groups.  38 C.F.R. § 
4.71a, Diagnostic Code 5003 (2005).  However, the 20 and 10 
percent ratings based on X- ray findings, above, will not be 
utilized in rating conditions listed under Diagnostic Codes 
5013 to 5024, inclusive.  See C.F.R. § 4.71a, Diagnostic Code 
5003, Note (2).  

A 10 percent evaluation is authorized for limitation of 
motion of either the major or minor wrist if dorsiflexion is 
less than 15 degrees or palmar flexion is limited in line 
with the forearm.  38 C.F.R. § 4.71a, Diagnostic Code 5215.

The Board notes that the rating criteria for evaluating 
disabilities of the skin were revised, effective August 30, 
2002.

The criteria in effect prior to August 30, 2002, provided 
that a 10 percent rating is assigned for superficial scars 
that are poorly nourished, with repeated ulceration, or that 
are tender and painful on objective demonstration.  38 C.F.R. 
§ 4.118, Diagnostic Codes 7803, 7804 (2002).  Scars may also 
be rated based on the limitation of function of the part 
affected.  38 C.F.R. § 4.118, Diagnostic Codes 7805 (2002).

Under the criteria which became effective August 30, 2002, a 
10 percent evaluation is authorized for superficial, unstable 
scars.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2005).  A 
note following this diagnostic code provides that an unstable 
scar is one where, for any reason, there is frequent loss of 
covering of the skin over the scar.

Under the criteria which became effective August 30, 2002, a 
10 percent evaluation is authorized for superficial scars 
that are painful on examination.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2005).

Notes following Diagnostic Codes 7803 and 7804 provide that a 
superficial scar is one not associated with underlying soft 
tissue damage.

In addition, the new criteria continue to provide that other 
scars may be rated on the basis of limitation of function of 
the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7804 
(2005).

The rating criteria which became effective August 30, 2002, 
provide that scars, other than of the head, face or neck, 
that are deep or that cause limited motion warrant a 10 
percent evaluation if they involve an area or areas exceeding 
six square inches (39 sq. cm.), a 20 percent evaluation if 
the area or areas exceed 12 square inches (465 sq. cm.) a 30 
percent evaluation if the area or areas exceed 72 square 
inches (465 sq. cm.) or a 40 percent evaluation if the area 
or areas exceed 144 square inches (929 sq. cm.).  38 C.F.R. § 
4.118, Diagnostic Code 7801 (2005).

A note following Diagnostic Code 7801 provides that scars in 
widely separated areas, as on two or more extremities or on 
anterior and posterior surfaces of extremities or the trunk, 
will be separately rated and combined in accordance with § 
4.25 of this part.  Another note following Diagnostic Code 
7801 provides that a deep scar is one associated with 
underlying soft tissue damage.

Under the criteria which became effective August 30, 2002, 
scars that are superficial, are not productive of limitation 
of motion, and are not on the head, face, or neck warrant a 
10 percent evaluation if they involve an area or areas of 144 
square inches (929 sq. cm.) or more.  38 C.F.R. § 4.118, 
Diagnostic Code 7802 (2005).

Notes following Diagnostic Code 7802 provide that a 
superficial scar is one not associated with underlying soft 
tissue damage and that scars in widely separated areas, as on 
two or more extremities or on anterior and posterior surfaces 
of extremities or the trunk, will be separately rated and 
combined in accordance with § 4.25 of this part.

As a preliminary matter, the Board notes that in Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
overruled Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the 
extent that it conflicts with the precedents of the United 
States Supreme Court (Supreme Court) and the Federal Circuit.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).

In VAOPGCPREC 7- 2003, the General Counsel held that Karnas 
is inconsistent with Supreme Court and Federal Circuit 
precedent insofar as Karnas provides that when a statute or 
regulation changes while a claim is pending before VA or a 
court, whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  The General Counsel 
held that the rule adopted in Karnas no longer applies in 
determining whether a new statute or regulation applies to a 
pending claim.  The General Counsel indicated that pursuant 
to Supreme Court and Federal Circuit precedent, when a new 
statute is enacted or a new regulation is issued while a 
claim is pending before VA, VA must first determine whether 
the statute or regulation identifies the types of claims to 
which it applies.  If the statute or regulation is silent, VA 
must determine whether applying the new provision to claims 
that were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  VAOPGCPREC 7-2003.

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised criteria for evaluating scars.  The revised 
rating criteria would not produce retroactive effects since 
the revised provisions affect only entitlement to prospective 
benefits.  Therefore, VA must apply the new provisions from 
their effective date.

After a review of the evidence, the Board concludes that the 
criteria for a compensable evaluation for a ganglion cyst of 
the left wrist are not met.  Accordingly, the veteran's claim 
for an increased rating fails.

Initially, the Board notes that the veteran's left wrist 
disability has been rated under Diagnostic Code 5024 since 
December 1971.  However, the credible medical evidence of 
record does not establish that the veteran has ever been 
diagnosed with arthritis of the left wrist.  Consequently, 
the Board finds that a rating under Diagnostic Code 5003 for 
degenerative arthritis is not in order.

The evidence does not show that the veteran's left wrist 
ganglion cyst results in either limitation of dorsiflexion to 
less than 15 degrees or limitation of palmar flexion in line 
with the forearm, as required for a compensable evaluation 
under Diagnostic Code 5215.  On the contrary, during VA 
examination in July 2001, he had full range of motion with no 
pain.  Similar range of motion findings were noted during VA 
examination in February 2006.  At that time, the veteran had 
dorsiflexion to 70 degrees and palmar flexion to 80 degrees.  
The examiner noted that the veteran had no pain with initial 
range of motion; no pain following repetitive range of 
motion; no change in degrees of range of motion following 
repetitive range of motion; and no increased weakness, 
decreased endurance or incoordination following repetitive 
range of motion.

Turning to the pertinent criteria for rating skin 
disabilities, the evidence does not show that the veteran 
currently has tender and painful superficial scarring or 
poorly nourished scarring with repeated ulceration.  There 
was no fixation to the underlying tissue, tenderness to 
palpation or overt loss of tissue on examination in July 
2001.  In addition, there was no redness, warmth, effusion or 
pain with palpation on examination in February 2006.  
Accordingly, a compensable rating under either the current or 
prior versions of Diagnostic Codes 7803 or 7804 is not 
warranted.

Based on the foregoing, the Board concludes that the service- 
connected ganglion cyst of the left wrist is properly 
evaluated as noncompensably disabling.


ORDER

A compensable disability rating for a ganglion cyst of the 
left wrist is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


